978 So. 2d 373 (2008)
The SHERWOOD FOREST COUNTRY CLUB
v.
Elmer B. LITCHFIELD, as Sheriff and Ex Officio Tax Collector for East Baton Rouge Parish, and Brian Wilson, as Assessor of East Baton Rouge Parish.
No. 2008-C-0194.
Supreme Court of Louisiana.
April 25, 2008.
In re Wilson, Brian Assessor East Baton Rouge Parish;  Defendant; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. J, No. 539,885; to the Court of Appeal, First Circuit, No. 2007 CA 0989.
Granted.
KIMBALL, J., recused.